Citation Nr: 0710820	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  02-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

When the Board previously considered the case, in September 
2004, it denied service connection for a left ear hearing 
loss, residuals of basal cell carcinoma of the nose claimed 
as due to herbicide agents used in Vietnam, and an 
otolaryngologic disorder (claimed as throat cancer) including 
vocal cord polyps claimed as due to herbicide agents used in 
Vietnam.  The Board referred a claim for service connection 
for diabetes to the RO for appropriate action.  The issue of 
entitlement to service connection for chronic psychiatric 
disorder was remanded for additional medical records and 
psychiatric examination of the veteran.  In July 2005, the RO 
sent the veteran the necessary releases for the records, but 
the veteran did not complete or return them.  He did report 
for a VA psychiatric examination in December 2005.  In as 
much as it appears that VA has done all possible development, 
the Board proceeds with its review of the appeal.  


FINDING OF FACT

A psychiatric disorder, to include an anxiety disorder, was 
first manifested many years after service and has not been 
medically related to the veteran's service. 


CONCLUSION OF LAW

A psychiatric disorder, to include an anxiety disorder, was 
not incurred or aggravated in the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2003, December 2003 and July 
2005, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection for a chronic 
psychiatric disorder; what information and evidence that VA 
would seek to provide; and what information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed, in July 2005, to submit any evidence in his 
possession that pertained to his claim.  Although this notice 
was delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated it based on all the evidence in 
February 2006, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claim and the late notice did not 
affect the essential fairness of the decision. 

Because the claim for service connection is denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice require by that decision was 
sent to the veteran in April 2006.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.



Service Connection

The veteran seeks service connection for a psychiatric or 
nervous disorder, which he contends was initially manifested 
in service.  In order to establish service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Discussion of Evidence

The service medical records contain an April 1970 evaluation 
showing that the veteran was intoxicated and had several 
personal problems.  The diagnosis was an inadequate 
personality, with immature and depressive features and acute 
alcohol intoxication.  There were no further records of 
psychiatric evaluation or treatment in service.  On 
separation examination, in October 1973, the veteran's 
psychiatric status was normal.  

Thereafter, many years passed without any competent 
documentation of psychiatric manifestations.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

A July 2001 VA psychiatry clinic note shows the veteran  
reported that several relatives had recently died and he was 
not able to come out of the house for 6 months.  He said that 
he cried unceasingly, if he recalled his mother.  He reported 
financial, mental and physical problems.  He recounted 
difficulties with authorities in service and said that he had 
been "hyper" all his life.  He could not sit still and was 
never comfortable or at ease.  He admitted to drinking 2 six 
packs per week.  He had alcohol on his breath and appeared to 
be inebriated.  Diagnoses were alcohol abuse disorder, 
suspected opiate abuse disorder, and pathological grief 
disorder.  

When the veteran was seen at the VA psychiatry clinic, in 
January 2002, he reported that medication helped him sleep.  
He said that psychologically and emotionally, he was getting 
along well.  Diagnoses were alcohol abuse disorder, suspected 
opiate abuse disorder, pathological grief disorder, and 
personality disorder, not otherwise specified.  

On VA mental examination in January 2002, it was noted that 
the veteran was treated for alcohol abuse in July 2001.  He 
was diagnosed with pathological grief disorder and suspected 
opiate abuse.  He reported that his mother and other 
relatives had recently died.  He last worked 3 years earlier, 
doing temporary work.  Significant medical problems included 
back pain and basal cell carcinoma of the nose.  He reported 
that he did not sleep well.  He worried a lot about his 
health and felt guilty that he was not able to work.  
Objectively, he was casually dressed, cooperative, alert, and 
oriented.  His mood was described as all right.  His affect 
was slightly anxious.  His thought processes were coherent.  
Thought content was negative for suicidal or homicidal 
ideation.  No overt psychosis was noted.  Insight and 
judgment were adequate.  Higher cognitive functions were 
intact.  The assessment was a chronic mixed adjustment 
disorder, bereavement related to the death of his family 
members, and history of alcohol abuse, reportedly in 
remission.  

The report of the December 2003 VA examination shows the 
veteran served in the Tonkin Gulf during the Vietnam War.  He 
reported that anxiety symptoms started during service and 
felt they were service-connected.  He had been divorced three 
times and married the same woman twice.  He had been married 
to her for 22 years.  He had one grown son and took care of 
his wife, who had chronic obstructive pulmonary disease.  He 
had been a construction worker and stopped 5 years before, 
due to a back injury.  It was noted that the veteran had been 
treated for anxiety, when he became very anxious, feeling 
stressed, irritable, insomnia, fatigue, excessive worry, 
tension headaches, and panic attacks.  He told of serving 
aboard a hospital ship and receiving dead and wounded 
casualties.  He did not give evidence to suggest post-
traumatic stress disorder, depression, psychosis, or mania.  
He had a history of alcohol abuse, but denied any current 
abuse.  On mental status examination, he made good eye 
contact.  He was noted to be agitated.  He stated that he 
became anxious when he started talking about his time in 
service.  His affect was congruent.  There was no suicidal or 
homicidal ideation, auditory hallucinations or delusions.  
His thought processes were goal directed.  Insight and 
judgment were fair.  The assessment was an anxiety disorder, 
not otherwise specified and alcohol abuse in full remission.  
The examiner commented that, based on the veteran's history 
and time span involved, his current anxiety disorder was not 
related to service.   

Conclusion

The veteran asserts that psychiatric symptoms began while he 
was on active duty and have continued to the present day.  He 
contends that they were well documented in service.  
Actually, there is an extensive evaluation in the service 
medical records.  It shows that the veteran was examined by 
an experienced psychiatrist, who found that the veteran had 
acute alcohol intoxication and an inadequate personality.  
Personality disorders are not psychiatric disabilities within 
the meaning of the law and regulations providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2006); see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The doctor did 
not find any chronic psychiatric disability.  While the 
veteran may feel that this episode reflected the onset of an 
acquired psychiatric disability during service, as a lay 
witness, he does not have the training or experience to make 
a diagnosis.  38 C.F.R. § 3.159(a) (2006).  On the other 
hand, the Acting Chief of the Neuropsychiatry Service, at the 
service department facility, was a medical professional with 
the necessary expertise to make a diagnosis.  Moreover, since 
his diagnosis was made at the time the veteran was 
experiencing symptoms, it is highly probative and establishes 
that the episode in service was not a manifestation of a 
chronic acquired psychiatric disability.  

Further, there is no competent evidence to link anything in 
service to the veteran's current symptoms.  In accordance 
with VCAA, VA notified the veteran that evidence connecting a 
current disability to service was needed.  He did not submit 
or identify any such evidence.  VA sought such evidence and 
had the veteran examined.  The examiner reviewed the claims 
folder and examined the veteran and concluded that the 
veteran's current anxiety disorder was not related to 
service.   

The absence of a chronic psychiatric diagnosis in service, 
the passage of many years since service without documentation 
of psychiatric symptomatology, the absence of any competent 
medical opinion to connect a current anxiety disorder to 
service, and the medical opinion to the effect that the 
veteran's current anxiety disorder was not related to 
service, form a preponderance of competent evidence against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a chronic psychiatric disorder is 
denied



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


